ON PETITION POE REHEARING.
(Nov. 11, 1896.)
Baetoh, J.:
In this case the point is now made in the appellant's petition for a rehearing on the question of proof of loss that the appellant company did not disclaim liability under the policy, and refuse payment, until after the time within which proof of loss should 'have been furnished under the contract. Even if this position be correct, it cannot avail the appellant, because it is alleged, in the complaint that between the 15th and 25th of December, 1895, proof of loss was furnished. This was within the time required by the terms of the policy, and we think the allegation, as made in the complaint, was *271sufficient for the purposes of a general demurrer. The petition for a rehearing is denied,
Zane, C. J., concurs.
MINER, J.:
I am of the opinion- that a rehearing ought to be granted, based upon the errors assigned in the record.